FILED
                            NOT FOR PUBLICATION
                                                                            AUG 15 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CESAR OMAR CHAVEZ-JUAREZ,                        No.   14-71635

              Petitioner,                        Agency No. A079-539-229

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2018**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Cesar Omar Chavez-Juarez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision finding him removable and denying his motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
suppress evidence and terminate proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo the denial of a motion to suppress, and claims of

constitutional violations. Martinez-Medina v. Holder, 673 F.3d 1029, 1033 (9th

Cir. 2011) (citations omitted). We deny the petition for review.

      The agency did not err in denying Chavez-Juarez’s motion to suppress

evidence and terminate proceedings. Chavez-Juarez failed to demonstrate the

evidence obtained from the search of his home, his identity, was obtained as the

result of an egregious constitutional violation. See Lopez-Rodriguez v. Mukasey,

536 F.3d 1012, 1016–18 (9th Cir. 2008) (reasoning that the Fourth Amendment

exclusionary rule, which does not generally apply in deportation proceedings,

requires administrative tribunals to exclude evidence that was obtained by a

deliberate violation of the Fourth Amendment or by conduct a reasonable officer

should have known is in violation of the Constitution) (citing Gonzalez-Rivera v.

I.N.S., 22 F.3d 1441, 1449 (9th Cir. 1994)). Rather, the record supports the

agency’s determination that Chavez-Juarez consented to the immigration officers’

search of his home, and consented to speak with the officers.


      PETITION FOR REVIEW DENIED.




                                         2